DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In the Preliminary Amendment filed 07/16/2021, claims 1-125 are cancelled and claims 126-177 are pending.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “wafer holder configured to hold the semiconductor wafer”; and “an inlet configured to apply liquid on the semiconductor wafer” in claim 126.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. In particular, “wafer holder configured to hold the semiconductor wafer” is being interpreted to cover the structure of a wafer chuck [para. 0041, 0117], a wafer cassette [para. 0118], and equivalents thereof. And, “an inlet configured to apply liquid on the semiconductor wafer” is being interpreted to cover the structure of a nozzle [para. 0041, 0117, 0174, 0176], an inlet (e.g., conduit) [para. 0118, Fig. 17], and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 131-132, 144-156, 168, and 172-173 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claims 131-132 and 172-173, the term "best cleaning effect" is a relative term which renders the claim indefinite.  The term "best cleaning effect" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
As to claims 144-156, claim 126 recites “deliver acoustic energy to the liquid at a first frequency and a first power level for a predetermined first time period” and “deliver acoustic energy to the liquid at a second frequency and a second power level for a predetermined second time period”. The phrasing of claim 126 reads as a single frequency and power level during the first and second time period, however, claims 144-156 appear to claim that the first power level and the first frequency is changed during the first time period, such that the first time period includes a range of frequencies and power levels. This inconsistency renders the claims unclear, and therefore indefinite.
As to claim 168, term “near a temperature” is a relative term which renders the claim indefinite. The term “near” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The specification recites at paragraph 0172,  “The temperature inside bubble cooling down to near temperature of said liquid”, but fails to provide any standard for ascertaining what temperature qualifies as being “near” (e.g., within 5 degrees, 10 degrees, etc.) 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 126-127, 129-132, 135-137, 139-140, 143-146, 159-161, 167-168, 171-173, and 176-177 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Korbler (US 20140216508 A1).
126. Korbler discloses an apparatus for cleaning a semiconductor wafer comprising features of patterned structures [Abstract, para. 0002, 0046, 0106], the apparatus comprising:
a wafer holder 10 configured to hold the semiconductor wafer [para. 0040]; 
an inlet 13 configured to apply liquid on the semiconductor wafer [para. 0042-43], a transducer 200 configured to deliver acoustic energy to the liquid [para. 0045]; 
a power supply 23 of the transducer [para. 0046]; and 
a controller 12 for the power supply comprising a timer [para. 0048-49, “the controller 12 will dictate the activation status, frequency, power level, and duration of the acoustic energy generated by the transducer assembly 200”], the controller being configured to control the transducer based on the timer to: 
deliver acoustic energy to the liquid at a first frequency and a first power level for a predetermined first time period, wherein sizes of bubbles inside the features increase during the first time period [para. 0107-0108; Fig. 11A-11D], and 
deliver acoustic energy to the liquid at a second frequency and a second power level for a predetermined second time period, wherein sizes of bubbles inside the features decrease during the second time period [para. 0107-0108; Fig. 11A-11D],
wherein the controller is configured to alternately apply the first and second time periods one after another for a predetermined number of cycles [para. 0107-0108; Fig. 11A-11D].
127. Korbler discloses the apparatus of claim 126, wherein the wafer holder comprises a rotating chuck [para. 0040].
129. Korbler discloses the apparatus of claim 126, wherein the inlet 13 comprises a nozzle [Fig. 2, para. 0055].
130. Korbler discloses the apparatus of claim 126, wherein the transducer is connected to the inlet 13 and imparts acoustic energy to the liquid flowing through the inlet [para. 0123, “the transmitting structure may operate as a water or fluid dispenser in addition to an acoustic energy transmitter”].
131. Korbler discloses the apparatus of claim 126, wherein the first time period is determined as a time period that achieves the best cleaning effect on the features [para. 0107-110, Fig. 11A-E].
132. Korbler discloses the apparatus of claim 126, wherein the second time period is determined as a time period that achieves the best cleaning effect on the features [para. 0107-110, Fig. 11A-E].

135. Korbler discloses the apparatus of claim 126, wherein the second power level is lower than the first power level [para. 0107-0108; Fig. 11A].
136. Korbler discloses the apparatus of claim 135, wherein the second power level is zero [para. 0107-0108; Fig. 11A].
137. Korbler discloses the apparatus of claim 126, wherein the second frequency is higher than the first frequency [para. 0107-0108; Fig. 11A].

139. Korbler discloses the apparatus of claim 126, wherein the first frequency is equal to the second frequency, while the first power level is higher than the second power level [para. 0107-0108; Fig. 11A].
140. Korbler discloses the apparatus of claim 126, wherein the first frequency is higher than the second frequency, while the first power level is higher than the second power level [para. 0107-0108; Fig. 11A].
143. Korbler discloses the apparatus of claim 126, wherein the first frequency is lower than the second frequency, while the first power lever is lower than the second power level [para. 0107-0108; Fig. 11A].
144. Korbler discloses the apparatus of claim 126, wherein the first power level rises during the first time period [para. 0107-0108; Fig. 11C].
145. Korbler discloses the apparatus of claim 126, wherein the first power level falls during the first time period [para. 0107-0108; Fig. 11B].
146. Korbler discloses the apparatus of claim 126, wherein the first power level both rises and falls during the first time period [Fig. 11B, para. 0109].

159. Korbler discloses the apparatus of claim 126, wherein the features comprise vias or trenches having depth to width ratios of at least 3 [para. 0002-06].
160. Korbler discloses the apparatus of claim 126, wherein a device manufacturing node of the semiconductor wafer is no more than 16 nanometers [para. 0002-06].
Korbler teaches the method is applicable to semiconductor wafers having delicate device structures [para. 0002-06], from which one of ordinary skill in the art would immediately envisage semiconductor wafers having high aspect ratios and typical device features in the nanometer range.
161. Korbler discloses the apparatus of claim 126, wherein the wafer holder is further configured to rotate the wafer with respect to the transducer as acoustic energy is delivered [para. 0012, 0039-41].

167. Korbler discloses the apparatus of claim 126, wherein temperatures inside the bubbles decrease in the second time period [para. 0107-0108; Fig. 11A].
168. Korbler discloses the apparatus of claim 167, wherein temperatures inside the bubble decrease to near a temperature of said liquid in the second time period  [para. 0107-0108; Fig. 11A].

171. Korbler discloses a controller for a power supply of a transducer comprising a timer [para. 0048-49, “the controller 12 will dictate the activation status, frequency, power level, and duration of the acoustic energy generated by the transducer assembly 200”], the controller being configured to control the transducer based on the timer to: 
deliver acoustic energy to liquid applied on a semiconductor wafer at a first frequency and a first power level for a predetermined first time period, wherein sizes of bubbles inside features of patterned structures of the semiconductor wafer increase during the first time period [para. 0107-0108; Fig. 11A-11D];  and 
deliver acoustic energy to the liquid at a second frequency and a second power level for a predetermined second time period, wherein sizes of bubbles inside features decrease during the second time period [para. 0107-0108; Fig. 11A], 
wherein the controller is configured to alternately apply the first and second time periods one after another for a predetermined number of cycles [para. 0107-0108; Fig. 11A-11D].
172. Korbler discloses the controller of claim 171, wherein the first time period is determined as a time period that achieves the best cleaning effect on the features.
173. Korbler discloses the controller of claim 171, wherein the second time period is determined as a time period that achieves the best cleaning effect on the features.
176. Korbler discloses the controller of claim 171, wherein the second power level is lower than the first power level [para. 0107-0108; Fig. 11A-11D].
177. Korbler discloses the controller of claim 176, wherein the second power level is zero [para. 0107-0108; Fig. 11A-11D].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 133-134, 138, 141-142, 147-158, 162-166, 169-170, and 174-175 are rejected under 35 U.S.C. 103 as being unpatentable over Korbler (US 20140216508 A1), as applied to claims 126-127, 129-132, 135-137, 139-140, 143-146, 159-161, 167-168, 171-173, and 176-177 above. 
Korbler teaches the frequency of power level at the end of the pulse can be selected to force bubble failure or implosion for a desired result. In FIG. 11E, the power levels are adjusted in successive pulses rather than within a single pulse. Thus, a first pulse may have a first power level, a second pulse may have a second power level, and a third pulse may have a varied or stepped up power level. This type of pulsing allows for a long time system pattern to be developed to achieve bubble creation and control over longer periods of time (as compared to the period of time of a single pulse). Frequency and power may be adjusted as desired to control bubble size and bubble cavitation/failure [para. 0109-110]. 
As such, Korbler teaches that the bubble size is changed between and during the first time period and the second time period to prevent damage to the wafer and that the frequency and power is adjusted to control the bubble size and one of ordinary skill in the art would know to control and change the frequency, acoustic energy, power level and time to be as much or little as necessary to achieve the desired cleaning effect without causing damage to the substrate.
Furthermore, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See MPEP § 2144.05, II.
Korbler therefore renders obvious the features of claims 133-134, 138, 141-142, 147-158, 162-166, 169-170, and 174-175.
In particular, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Korbler to include optimizing the power, time period, and frequency of the pulsed cleaning periods because Korbler teaches that the bubble size is changed between and during the first time period and the second time period to prevent damage to the wafer and that the frequency and power is adjusted to control the bubble size. Therefore, one of ordinary skill in the art would know to control and change the frequency, acoustic energy, power level and time to be as much or little as necessary to achieve the desired cleaning effect without causing damage to the substrate, and it is not inventive to discover the optimum or workable ranges by routine experimentation, see MPEP 2144.05.
Claims 128 is rejected under 35 U.S.C. 103 as being unpatentable over Korbler (US 20140216508 A1), as applied to claims 126-127, 129-132, 135-137, 139-140, 143-146, 159-161, 167-168, 171-173, and 176-177 above, in view of Boyd et al. (US 7040330 B2).
128. Korbler discloses the apparatus of claim 126, but fails to explicitly disclose:
wherein the wafer holder comprises a cassette submerged in a cleaning tank.
Korbler discloses the wafer hold a single wafer for rotation and application of liquid to a surface of the wafer [para. 0039-40; Figs. 1-2], and therefore fails to teach a cassette submerged in a cleaning tank.
However, Boyd discloses a system for cleaning a semiconductor substrate, the system includes transducers for generating acoustic energy oriented in a substantially perpendicular direction to a surface of a semiconductor substrate and an acoustic energy oriented in a substantially parallel direction to the surface of the semiconductor substrate. Each orientation of the acoustic energy may be simultaneously or alternately generated [Abstract].
Megasonic cleaning is widely used in semiconductor manufacturing operations and can be employed in a batch cleaning process or a single wafer cleaning process. For a batch cleaning process, the vibrations of a megasonic transducer creates sonic pressure waves in the liquid of the cleaning tank which contains a batch of semiconductor substrates. A single wafer megasonic cleaning process uses a relatively small transducer above a rotating wafer, wherein the transducer is scanned across the wafer, or in the case of full immersion a single wafer tank system is used. In each case, the main particle removal mechanisms with megasonic cleaning are due to cavitation and acoustic streaming. [col. 1, lines 13-24].
FIG. 1A is a schematic diagram of a batch megasonic cleaning system. Tank 100 is filled with a cleaning solution. Wafer holder 102 includes a batch of wafers to be cleaned. Transducer 104 creates pressure waves through sonic energy with frequencies near 1 Megahertz (MHz). These pressure waves, in concert with the appropriate chemistry to control particle re-adhesion, provide the cleaning action. [col. 1, lines 33-39].
FIG. 1B is a schematic diagram of a single wafer cleaning tank. Here, tank 106 is filled with a cleaning solution. Wafer 110, supported by carrier 108, is submerged in the cleaning solution of tank 106. Transducer 104 supplies the energy to clean wafer 110. [col. 1, lines 61-65].
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus for providing the vibrations of a transducer to a liquid film on the surfaces of a wafer, of Korbler, to include submerging the wafer using a wafer carrier, or a batch of wafers in a wafer holder, in a cleaning tank of solution and providing the vibrations of a transducer to the cleaning solution, of Boyd, because they are effective alternatives to providing the vibrations of a transducer to a liquid film on the surface of wafer, as taught by Boyd [col. 1, lines 13-24].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER REMAVEGE whose telephone number is (571)270-5511. The examiner can normally be reached M-F, 10:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/CHRISTOPHER REMAVEGE/Examiner, Art Unit 1713